Judgment reversed.
Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming the *450judgment of.the court of common pleas. And this court proceeding to render the judgment which the circuit court should have rendered, reverses the judgment of the court of common pleas for error in admitting evidence of alleged unlawful acts of said David Rasor with the prosecuting witness which were claimed to have been committed after the commission of the offense charged in each count of the indictment; and for the further error committed in refusing to give request five (5) asked by the accused after the general charge.
It is, therefore, considered by this court that the verdict be, and the same is, set aside and a new trial granted at the costs of the defendant in error, and that plaintiff in error recover of defendant in error his costs made in this court and the circuit court, to be taxed..
This cause is remanded to the court of common pleas for further proceedings according to law.
Price, C. J., Siiauck, Crew, Summers, Spear and Davis, JJ., cohcur.